Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-18 are present for examination.

Information Disclosure Statement
3.	The information disclosure statements (IDS) filed on 11/19/2020 (2 IDSs), 02/16/2021, 03/22/2021, 07/19/2021, 12/13/2021, and 08/15/2022 are considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,878,037.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:

Instant Application
Patent No. 10,878,037
Claim 1.  A computer-implemented method, comprising:

receiving, by a search server, image data; 

identifying, by the search server, at least one entity within the image data;





storing, in a database of the search server, a data structure instance including the at least one entity identified within the image data; 









receiving, by the search server, a visual content query from a client computing device;












detecting, by the search server, the at least one entity within the visual content query; 

searching, by the search server, the database for the at least one entity detected within the visual content query;

matching, by the search server, the at least one entity detected within the visual content query with the data structure instance including the at least one entity; and

transmitting, by the search server to the client computing device, supplemental information associated with the at least one entity in response to the visual content query and the matching.

Claim 1.  A computer-implemented method, comprising:
receiving, by a search server from a digital supplement server, data specifying a digital supplement, the data identifying a visual supplement anchor associated with the digital supplement; generating, by the search server, a data structure instance that specifies the digital supplement and the visual supplement anchor;
storing, in a database of the search server, the data structure instance, the database including a plurality of other data structure instances, each of the plurality of other data structure instances including a digital supplement and one or more visual supplement anchors associated with each digital supplement; and
in response to generating and storing the data structure instance, enabling triggering of the digital supplement in response to a visual content query received by the search server from a client computing device, the visual content query including an image, the image including the visual supplement anchor associated with the stored data structure instance.
Claim 9. The computer-implemented method of claim 1, further comprising, after enabling the triggering of the digital supplement:
receiving the visual-content query that includes the image;
determining that the image matches the visual supplement anchor specified by the generated data structure instance; and
responsive to determining that the image matches the visual supplement anchor, providing the digital supplement from the data structure instance in response to the visual- content query.
 


It is noted that claim 11 recites the similar limitations.  Thus, claim 11 is rejected due to the similar reasons set forth regarding claim 1. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0124618 (hereinafter Roeseler) in view of U.S. 2018/0165370 (hereinafter Garcia).

	Regarding claims 1 and 11, Roeseler discloses a computer-implemented method, comprising:
receiving, by a search server, image data ([0012]; “…On receiving the uploaded image, the CBIR application processes the image and creates an appropriate database query”); 
identifying, by the search server, at least one entity <i.e., a product catalogue> within the image data; storing, in a database of the search server, a data structure instance including the at least one entity identified within the image data ([0015-0016]; “Product catalogue search database 106 includes electronic product catalogue data 102 for a plurality of products.  Electronic product catalogue data 102 includes digital product catalogue image files 114, digital product catalogue text files 116, and content based image retrieval data 118”);
receiving, by the search server, a visual content query from a client computing device; detecting, by the search server, the at least one entity within the visual content query ([0016-0017]; “Query generation module 110 includes computer implemented methods and systems for analyzing digital product search image files 104 to determine particularly formatted feature vectors 120’ of the digital product search image files…”);
searching, by the search server, the database for the at least one entity detected within the visual content query; matching, by the search server, the at least one entity detected within the visual content query with the data structure instance including the at least one entity ([0018-0020]; “Search module 112 includes computer implemented methods and systems for querying product catalogue search database 106 using particularly formatted feature vectors 120’ of digital product search image files 104 that were generated query generation module 110 to develop a ranked list (not shown) of the digital product catalogue image files including particularly formatted feature vectors 120 that most closely match the particularly formatted feature vectors 120’ of the digital product search image files…”); and
While Roeseler discloses the feature of utilizing the module 126 to both supplement and update electronic product catalogue data 102 ([0020]) which teaches the feature of utilizing  information associated with the at least one entity in response to the visual content query and the matching, the reference does not explicitly disclose the feature of “transmitting, by the search server to the client computing device, supplemental information associated with the at least one entity”.  However, such feature is well known in the art as disclosed by Garcia ([0071, 0148-0149]; “At step 906, the image, along with any metadata (such as an indication of a specific region of interest) is transmitted to the object recognition server 104…The user may also be enabled to obtain further information about the identified object, such as additional descriptive information and/or purchasing information…”) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Garcia in the system of Roeseler in view of the desire to enhance the image-based searching system by utilizing the additional information regarding the identified object resulting in improving the efficiency of querying the search database using the search image files.  

Regarding claims 2 and 12, Roeseler in view of Garcia discloses the computer-implemented method wherein the transmitting the supplemental information associated with the at least one entity includes transmitting at least one of:
identification information associated with the at least one entity; location information associated with the at least one entity; one or more applications associated with the at least one entity; or one or more network accessible resources associated with the at least one entity (Garcia: [0149]).   Therefore, the limitations of claims 2 and 12 are rejected in the analysis of claims 1 or 11, and the claims are rejected on that basis.


Regarding claims 3 and 13, Roeseler in view of Garcia discloses the computer-implemented method wherein the supplemental information includes a name, a description, an image, and a uniform resource locator (Garcia: [0007-0009, 0094 and 0149]).  Therefore, the limitations of claims 3 and 13 are rejected in the analysis of claims 1 or 11, and the claims are rejected on that basis.

Regarding claims 4 and 14, Roeseler in view of Garcia discloses the computer-implemented method wherein
storing the data structure instance includes storing the data structure instance including a digital supplement associated with the at least one entity identified within the image data, and transmitting the supplemental information includes transmitting the digital supplement associated with the at least one entity to the client computing device in response to the visual content query and the matching (Roeseler: [0019-0020 and 0025]; “…HOG is a process that extracts characters structure features and is effective in recognizing objects, textures, and scenes”) and (Garcia: [0147 and 0149]).  Therefore, the limitations of claims 4 and 14 are rejected in the analysis of claims 1 or 11, and the claims are rejected on that basis.

Regarding claim 5, Roeseler in view of Garcia discloses the computer-implemented method wherein transmitting the digital supplement associated with the at least one entity to the client computing device includes transmitting information associated with a plurality of network accessible resources to the client device (Roeseler: [0015 and 0026]) and (Garcia: [0090-0091 and 0149]).  Therefore, the limitations of claim 5 is rejected in the analysis of claim 1, and the claim is rejected on that basis.
Regarding claim 6, Roeseler in view of Garcia discloses the computer-implemented method wherein storing the data structure instance includes storing the data structure instance in the database including a plurality of other data structure instances, each of the plurality of other data structure instances including at least one previously identified entity and at least one digital supplement associated with the respective at least one previously identified entity (Roeseler: [0019-0020 and 0025-0026]) and (Garcia: [0064, 0094 and 0149]).  Therefore, the limitations of claim 6 is rejected in the analysis of claim 1, and the claim is rejected on that basis.
. 
Regarding claims 7 and 15, Roeseler in view of Garcia discloses the computer-implemented method wherein transmitting the digital supplement includes:
identifying a digital supplement associated with the at least one entity identified in the visual content query; determining a relevance score for the each of the digital supplement; and transmitting an ordered list of digital image data to the client computing device (Roeseler: [0018 and 0020]; a ranked list comprising digital product catalogue image files) and (Garcia: [0136 and 0144]; identified and ranked list).  The references do not explicitly disclose the claim limitation of “a plurality of digital supplements” and “an ordered list of digital supplements”.  However, the specific number of image data <i.e., a plurality of digital supplements or an ordered list of digital supplements> utilized would have been obvious to one with ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art.


Regarding claims 10 and 18, Roeseler in view of Garcia discloses the computer-implemented method wherein transmitting the digital supplement includes:
transmitting a digital supplement, the digital supplement from the data structure instance associated with the at least one entity and a digital supplement from one of the other data structure instances (Roeseler: [0020]; “Module 126 is used for an initial plurality of products and thereafter to both supplement and update electronic product catalogue data 102 as necessary”) and (Garcia: [0144 and 0149]; “At step 906, the image along with any metadata (such as an indication of a specific region of interest) is transmitted to the object recognition server 104.  The object recognition server 104 processes the image in an effort to identify an object contained therein…”).  The references do not explicitly disclose the claim limitation of “a list of digital supplements”.  However, the specific number of image data <i.e., a list of digital supplements > utilized would have been obvious to one with ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art.

Allowable Subject Matter
9.	Claims 8-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 8-9 and 16-18, the prior art fails to disclose or make obvious, neither singly nor in combination, a non-transitory computer readable medium or a computer-implemented method comprising, in addition to the other recited features of the claim, the features of determining the relevance score includes detecting context information associated with the entity identified within the visual content query; and determining the relevance score for each of the plurality of digital supplements based on the context information in the manner recited in claims 8 or 16.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161